Citation Nr: 0422784	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  98-02 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of a left ankle injury, on appeal from the initial 
grant of service connection.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Dillon, Counsel




INTRODUCTION

The veteran served on active duty from May 1994 to November 
1995.   

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, that granted entitlement to service 
connection for a left ankle condition and assigned a 
noncompensable evaluation.  In June 2001, a 10 percent 
evaluation was assigned.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has not 
provided adequate notice to the veteran satisfying these 
criteria, and this should be done on remand.

Although VA performed orthopedic examinations on the veteran 
in April 2001 and March 2003, those examinations did not 
address the veteran's service-connected left ankle 
disability; the most recent VA examination of the left ankle 
was conducted in April 1999.  VA's duty to assist the veteran 
includes obtaining relevant medical records and a thorough 
and contemporaneous medical examination in order to determine 
the nature and extent of the veteran's disability.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2003).

In considering this issue, the RO must take into account that 
this is on appeal from the initial grant of service 
connection and that the issue should be addressed 
accordingly.  The United States Court of Appeals for Veterans 
Claims has held that there is a distinction between a claim 
based on disagreement with the original rating awarded and a 
claim for an increased rating.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The AMC must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  Such 
notice should specifically apprise her of 
the evidence and information necessary to 
substantiate his claim and inform her 
whether she or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  The AMC should 
also specifically request that she 
provide any evidence in his possession 
that pertains to the claim as explicitly 
required by 38 C.F.R. § 3.159(b).
 38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  A record of her 
notification must be incorporated into 
the claims file.

2.   After completion of #1 above 
including associating with the claims 
file all available records received 
pursuant to the above request, the AMC 
should schedule the veteran for a VA 
examination of her left ankle.  The 
claims file must be made available to the 
examiner, and the examiner should 
indicate in his/her report whether or not 
the claims file was reviewed.  Any 
indicated tests should be accomplished, 
and a rationale for any opinion expressed 
should be provided.

The examiner should identify and describe 
in detail all residuals attributable to 
the veteran's service-connected left 
ankle injury.  The examiner should 
specifically indicate whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the left ankle.  If pain 
on motion is observed, the examiner 
should indicate the point at which pain 
begins.  He or she should indicate 
whether, and to what extent, the veteran 
experiences likely functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use of the left ankle, to the 
extent possible.  The examiner should 
express such functional loss in terms of 
additional degrees of limited motion.  
Based upon the examination findings, the 
examiner should offer an opinion as to 
whether the left ankle is productive or 
"moderate" or "marked" limitation of 
motion.  If ankylosis is present, the 
examiner should indicate so and document 
its extent in terms of plantar flexion 
and dorsiflexion. 

Any indication that the veteran's 
complaint of pain or other symptomatology 
is not in accord with physical 
findings on examination should be 
directly addressed and discussed in the 
examination report.

3.  The AMC should then readjudicate the 
veteran's claim, with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  The RO should consider all the 
evidence of record to determine whether 
the facts show that she was entitled to a 
higher disability rating for this 
disability at any period of time since 
her original claim.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  If the 
decision with respect to the claim 
remains adverse to the veteran, she and 
her representative should be furnished an 
SSOC and afforded an appropriate period 
of time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



